Citation Nr: 0617462	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-36 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to improved death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 through 
October 1945.  The veteran died on November [redacted], 2002.  
The appellant is the veteran's widow.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board notes that the appellant originally requested a 
travel board hearing.  However, the appellant cancelled her 
hearing and, instead, requested an extension to submit 
additional evidence.  The RO granted the appellant an 
extension of 60 days in which to submit additional evidence, 
however, the appellant did not respond within the 60 days.  
Thus, the Board may now consider the appellant's appeal. 

The issue of whether the appellant is entitled to improved 
death pension benefits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 2002; the immediate 
cause of death was cardiac arrest due to aortic valve 
disease.

2.  At the time of the veteran's death, his only service-
connected disability was chronic anxiety neurosis with 
depression, rated at 50 percent disabling.

3.  Aortic valve disease was not manifested in service or 
within one year after discharge from service, and has not 
been shown to have been related to service.
4.  The veteran's service-connected disability did not 
substantially or materially contribute to the cause of the 
veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310, 1312 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. §  3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

Prior to the initial adjudication of the appellant's claim, 
the RO mailed the appellant a letter in January 2003 that 
provided the notice required under the VCAA and the 
implementing regulation.  The RO notified the appellant of 
its duty to assist her in obtaining pertinent evidence and 
medical records to support the appellant's claim as well as 
requested that the appellant submit any supporting medical 
records from private treatment.  Additionally, the RO 
informed the appellant as to what the evidence must show to 
establish entitlement.  The RO also requested that the 
appellant identify any relevant records and/or additional 
supporting information or evidence, and submit authorizations 
to the RO so that the RO could obtain the records or other 
evidence on her behalf.  Therefore, the Board believes that 
the appellant was on notice of the fact that she should 
submit any pertinent evidence in her possession.

The Board notes that the RO obtained the veteran's service 
medical records.  Additionally, the appellant submitted the 
veteran's VA outpatient records, the terminal hospital 
records, and internet articles regarding stress as a factor 
in heart disease and fatal heart attacks.  The appellant has 
not identified any outstanding evidence that could be 
obtained to substantiate her claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA.

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date, 
the Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
explained below, the Board has determined that service 
connection for cause of death is not warranted.  
Consequently, no effective date will be assigned, so there 
can be no possibility of any prejudice to the appellant in 
not notifying her of the evidence pertinent to this element.

Accordingly, the Board will decide the claim on its merits.


Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
History and Analysis

The veteran died on November [redacted], 2002.  The death certificate 
lists the cause of death as cardiac arrest due to aortic 
valve disease.  At the time of his death, the veteran's only 
service-connected disability was anxiety neurosis with 
depression.  The veteran's non-service-connected disabilities 
included, chronic obstructive lung disease, diabetes 
mellitus, Parkinson's disease, chronic renal failure, and 
arteriosclerotic heart disease. 

The appellant contends that the chronic stress the veteran 
was under due to his service-connected psychiatric disorder 
and "nerves" caused and/or contributed to his cardiac 
arrest, and ultimately, his death.

The Board recognizes that the appellant submitted internet 
articles in support of her contention that the veteran's 
constant stress, due to his anxiety disorder, caused and/or 
contributed to the veteran's aortic valve disease and 
therefore, ultimately caused and/or contributed to his death.  
However, the articles only provide general information 
regarding stress as a factor in sudden, fatal, heart attacks 
and heart disease.  Therefore, while the articles discuss 
that stress, heart disease and heart attacks can be related, 
the articles are not sufficiently conclusive to satisfy the 
nexus element of the claim.  See Sacks v. West, 11 Vet. App. 
314, 317 (1998).

Review of the service medical records shows no treatment for, 
or diagnosis of, heart disease during service.  Review of the 
veteran's VA outpatient and private medical records similarly 
fail to show heart disease manifesting within one year after 
discharge from service.  While the record shows that the 
veteran complained of chest pains intermittently since 1957, 
this is approximately 10 years after the veteran's discharge 
from service.  Furthermore, the first indication of heart 
disease is in a letter dated in June 1978, from the veteran's 
private physician, noting a diagnosis of arteriosclerotic 
heart disease.  Therefore, the medical evidence shows that 
the veteran's heart disease was not incurred in service and 
was manifested well after the one-year post service period 
required for presumptive service connection.  See 38 C.F.R. 
§§ 3.307, 3.309.

Moreover, the veteran's terminal hospital records list 
significant medical history to include coronary artery 
disease status post-bypass surgery, congestive heart failure, 
diabetes mellitus, Parkinson's disease, chronic renal 
failure, and chronic obstructive pulmonary disease.  The 
attending physician related the veterans acute coronary 
artery disease syndrome to his medical illnesses, including, 
the worsening of the veteran's congestive heart failure and 
possibly his left lower lobe pneumonia.  The terminal 
hospital records make no mention of stress, anxiety, or 
depression.

Accordingly, the evidence of record does not show that the 
veteran developed heart disease during service or for many 
years after service.  The evidence also does not show that 
the veteran's service-connected anxiety disorder contributed 
to the veteran's death.  Finally, there is no medical 
evidence in the record indicating that the veteran's service-
connected anxiety aggravated his heart disease.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  In light of the foregoing, 
there is no basis for service connection of the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310 
and 38 C.F.R. § 3.312.

Therefore, the preponderance of the evidence is against 
entitlement to service connection for cause of death.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to service connection for cause of death is 
denied.


REMAND

The appellant filed her initial application for death 
benefits in January 2003.  In January 2003, the RO sent the 
appellant a VCAA letter detailing what the appellant needed 
to submit to substantiate a claim for service connection for 
cause of death.  However, the VCAA letter did not provide the 
appellant with any information regarding her potential 
entitlement to collect a death pension.  Accordingly, the 
appellant must be sent proper VCAA notice with regard to 
entitlement to death pension.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Furthermore, it is not clear from the record what the 
appellant has received from employment income from the time 
of the veteran's death to the present.  There is also a 
question as to her actual medical expenses.  The agency of 
original jurisdiction (AOJ) should make another attempt to 
clarify these issues.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should provide the appellant 
with VCAA notice in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b), (c), and any 
other applicable legal precedent.  The 
AMC should inform the appellant of the 
information and evidence necessary to 
substantiate her claim for death 
pension, notice of which evidence, if 
any, the claimant is expected to obtain 
and submit, and which evidence will be 
retrieved by the VA, notice of what 
evidence is necessary for establishing 
an effective date, and notice that that 
she should provide any evidence in her 
possession that pertains to the claim.

2.	The AMC should request that the 
appellant provide objective 
verification of her income and medical 
expenses (i.e. invoices, bills, 
receipts, etc.) on a yearly basis from 
the time of the veteran's death.  

3.	If the benefit sought on appeal is not 
granted to the appellant's 
satisfaction, or if a timely notice of 
disagreement is received with respect 
to any other matter, the AMC should 
issue a supplemental statement of the 
case for all issues in appellate status 
and inform the appellant of any issue 
with respect to which further action is 
required to perfect an appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


